DECISION.
The application of the above-named defendant for a review of the sentence of 5 years with jail time credit from 2-11-70 for Attempted Robbery imposed on May 22, 1970, was fully heard and after a careful consideration of the entire matter is it decided that:
No' change will be made in the sentence heretofore imposed.
The reason for the above decision after cáreful consideration •of all the evidence submitted in support of the petition herein and of all the circumstances surrounding the offense for which he was convicted, it is the opinion of the Court that it is not deemed sufficient to justify any change in the sentence heretofore imposed and, therefore, the petition is denied. It seems the main thrust of the petition is that the defendant received a heavier sentence than his co-defendants. Under the total circumstances of this case this is not sufficient to justify a reduction in our opinion.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, Chairman; Jack D, Shanstrom, Sid G. Stewart.